L. HAND, Circuit Judge
(dissenting).
I think that the claims in suit are invalid under Green’s British patent of 1889, No. 9879. Green disclosed a network of cellulose threads laid criss-cross on a fabric — among others a cotton fabric. To this he applied heat and pressure and fused the cellulose net into the subjacent cloth. If the cellulose threads had been interwoven, the disclosure would have been precisely like Dreyfus’s figure one. Thus Dreyfus’s *899invention can rest upon nothing but weaving the cellulose threads. I do not know whether weaving such thread was known in 1889, but in 1897 Kennedy (Patent No. 590,842), disclosed a fabric with cellulose threads woven through it; it is not an anticipation, to be sure, but if there was anything in changing the criss-cross of Green into a weaving, here it was. Dreyfus’s patent appeared in Canada and England in 1926 and did not produce even a ripple in the art; nobody wanted it; nobody used it; it was still-born and a failure, though it dragged its way through our patent office for over seven years. Apparently it was meant for waterproof-clothing, and it was no good for that. It was only after Liebowitz in 1932 quite independently thought of using such a material for collars that it was called from limbo to dominate the whole of a new industry. The result of our two decisions completely inverts what I think right. The real benefit to the art, the genuine act of invention was to make a collar out of cellulose fabric. That Liebowitz did and he will get nothing for it. The actual fabric which he used was old, and had been sterile for over forty years; Dreyfus merely contributed what, so far as appears, was an utterly valueless detail. Yet to Dreyfus we are now to give the benefit of Liebowitz’s invention, even to the extent of cutting off Liebowitz from practicing it himself. I cannot agree to such an outcome.